Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18-19 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-19 and 28-29 recites the limitations “in response to reducing the variable airflow below a threshold value”. It is unclear how the door performs the limitations without a controller, computer or any similar feature. For examination purposes, the door will be considered to be structurally configured to perform the function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 10-11, 14,16, 20-21, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivans (US 2020/0223540).
Re claim 1:
A tail boom drive system, comprising: 
a shaft (Fig 3C -114) disposed lengthwise within an interior space of a tail boom (Para 27 – “Driveshaft 114 extends through tailboom 116”), wherein the shaft has a first end and a second end opposing the first end (Fig 3C as seen) 
a fan (Fig 4C – 230) mechanically coupled coaxially to the shaft within the interior space between the first end and the second end (Para 32 – “Crossflow fan 230 is disposed on and rotates about the centerline of tailboom), wherein the fan is configured to generate a variable airflow directed towards the second end that is ejected from the interior space substantially perpendicular to tail boom (Para 32 – “to generate thrust in either the torque or anti-torque direcrection” and Fig 4C); and 
a propulsor (Fig 3C - 106) external to the tail boom and mechanically coupled coaxially to the shaft at the second end (Fig 4C – the propulsor 106 is external to the tail boom and it’s located by the second end of the driveshaft 114), wherein the propulsor is configured to generate a variable thrust directed towards the first end (Para 29-30 and Fig 4C).
Re claim 2:
The tail boom drive system of claim 1, wherein: the fan (230) includes blades (234) that vary in pitch to modify the variable airflow (Para 32).
Re claim 5:
The tail boom drive system of claim 1, wherein: the propulsor (106) includes blades (126) that vary in pitch to modify the variable thrust (Para 30).
Re claim 8:
The tail boom drive system of claim 1, wherein: the propulsor (106) comprises a propeller (Fig 3C - the propulsor 106 has a propeller with blades 126 as seen).
Re claim 10:
A tail boom of a helicopter, the tail boom comprising: 
an elongated housing (Fig 3C - 116), having a first end (near the left of part 100), a second end opposing the first end and separated by a length of the elongated housing (by the right of part 114a), an outside surface (Fig 4C – an outside surface as seen starting by the bottom of part 232 through the right portion near part 234) , an inside surface (Fig 3C – an inside surface as seen starting by the part 116 through the right portion near part 124), and an interior space defined by the inside surface that is disposed along the length (Fig 4C); 
a shaft (114) disposed within the interior space along the length (Para 27 – “Driveshaft 114 extends through tailboom 116”); 
Fig 4C – 230) mechanically coupled coaxially to the shaft within the interior space that is configured to generate a variable airflow directed towards the second end (Para 32 – “Crossflow fan 230 is disposed on and rotates about the centerline of tailboom” and “to generate thrust in either the torque or anti-torque direction”); 
a propulsor (Fig 3C - 106) external to the elongated housing and mechanically coupled coaxially to the shaft proximate to the second end (Fig 4C – the propulsor 106 is external to the tail boom and it’s located by the second end of the driveshaft 114), wherein the propulsor is configured to generate a variable thrust for the helicopter directed towards the first end (Para 29-30 and Fig 4C); and 
an opening through the outside surface to the interior space that is proximate to the second end (Fig 4C) and is configured to eject the variable airflow from the interior space to generate a variable anti-torque moment for the helicopter (Para 32).
Re claim 11:
The tail boom of claim 10, wherein: the fan (230) includes blades (234) that vary in pitch to modify the variable airflow (Para 32).
Re claim 14:
The tail boom of claim 10, wherein: the propulsor (106) includes blades (126) that vary in pitch to modify the variable thrust (Para 30).
Re claim 16:
The tail boom of claim 10, wherein: the propulsor (106) comprises a propeller (Fig 3C - the propulsor 106 has a propeller with blades 126 as seen).
Re claim 20:
Fig 3C - 116), having a first end (near the left of part 100), a second end opposing the first end and separated by a length of the elongated housing (by the right of part 114a), an outside surface (Fig 4C – an outside surface as seen starting by the bottom of part 232 through the right portion near part 234), an inside surface (Fig 3C – an inside surface as seen starting by the part 116 through the right portion near part 124), and an interior space defined by the inside surface that is disposed along the length (Fig 4C); disposing a shaft (114) within the interior space along the length (Para 27 – “Driveshaft 114 extends through tailboom 116”); mechanically coupling a fan (Fig 4C – 230) coaxially to the shaft within the interior space that is configured to generate a variable airflow directed towards the second end (Para 32 – “Crossflow fan 230 is disposed on and rotates about the centerline of tailboom” and “to generate thrust in either the torque or anti-torque direction”); mechanically coupling a propulsor (Fig 3C - 106) external to the elongated housing coaxially to the shaft proximate to the second end (Fig 4C – the propulsor 106 is external to the tail boom and it’s located by the second end of the driveshaft 114), wherein the propulsor is configured to generate a variable thrust for the helicopter directed towards the first end (Para 29-30 and Fig 4C); and forming an opening through the outside surface to the interior space that is proximate to the second end (Fig 4C) and is configured to eject the variable airflow from the interior space to generate an anti-torque moment for the helicopter (Para 32).
Re claim 21:
Ivans teaches the fabricated product, wherein: the fan (230) includes blades (234) that vary in pitch to modify the variable airflow (Para 32).
Re claim 24:
106) includes blades (126) that vary in pitch to modify the variable thrust (Para 30).
Re claim 26:
Ivans teaches the fabricated product, wherein: the propulsor (106) comprises a propeller (Fig 3C - the propulsor 106 has a propeller with blades 126 as seen).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6-7, 9, 12-13, 15, 17, 22-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ivans (US 2020/0223540).
Re claim 3:
The embodiment of the cross-flow fan (Fig 4C – 230) is silent to being mechanically coupled to the shaft using a clutch to couple and decouple the fan with the shaft. However, in the embodiment of the tail rotor (Fig 3C – 108) teaches a clutch (124) to couple and decouple the fan with the shaft (Para 29
Re claim 4:
The embodiment of the cross-flow fan (Fig 4C – 230) is silent to being mechanically coupled to the shaft using gearing to rotate the fan at a different rate than the shaft. However, in the embodiment of the tail rotor (Fig 3C – 108) teaches a gearing to rotate the fan at a different rate than the shaft. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C for the purpose of operating the engine and the fan at their respective optimal rotational speeds.
Re claim 6:
The embodiment of the propulsor (Fig 4C – 106) is silent to being mechanically coupled to the shaft using a clutch to couple and decouple the fan with the shaft. However, in the other embodiment of the propulsor (Fig 3C – 106) teaches a clutch (122) to couple and decouple the propulsor with the shaft (Fig 3C). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C in order to selectively operate the propulsor.  
Re claim 7:
The embodiment of the propulsor (Fig 4C – 106) is silent to being mechanically coupled to the shaft using gearing to rotate the propulsor at a different rate than the shaft. However, in the other embodiment of the propulsor (Fig 3C – 106) teaches a gearing to rotate the propulsor at a different rate than the shaft (Para 28
Re claim 9: 
	The embodiment of the propulsor (Fig 4C – 106) is silent to comprising a ducted fan. However, in the other embodiment of the propulsor (Fig 4D-E – 106) teaches a ducted fan (Para 32- ducted fan – 240). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C for the purpose of modifying the variable thrust.
Re claim 12:
The embodiment of the cross-flow fan (Fig 4C – 230) is silent to being mechanically coupled to the shaft using a clutch to couple and decouple the fan with the shaft. However, in the embodiment of the tail rotor (Fig 3C – 108) teaches a clutch (124) to couple and decouple the fan with the shaft (Para 29). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C in order to selectively operate the fan.  
Re claim 13:
The embodiment of the cross-flow fan (Fig 4C – 230) is silent to being mechanically coupled to the shaft using gearing to rotate the fan at a different rate than the shaft. However, in the embodiment of the tail rotor (Fig 3C – 108) teaches a gearing to rotate the fan at a different rate than the shaft. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C for the purpose of operating the engine and the fan at their respective optimal rotational speeds.
Re claim 15:
Fig 4C – 106) is silent to being mechanically coupled to the shaft using gearing to rotate the propulsor at a different rate than the shaft. However, in the other embodiment of the propulsor (Fig 3C – 106) teaches a gearing to rotate the propulsor at a different rate than the shaft (Para 28). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C for the purpose of operating the engine and the propulsor at their respective optimal rotational speeds.
Re claim 17:
	The embodiment of the propulsor (Fig 4C – 106) is silent to comprising a ducted fan. However, in the other embodiment of the propulsor (Fig 4D-E – 106) teaches a ducted fan (Para 32- ducted fan – 240). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C for the purpose of modifying the variable thrust.
Re claim 22:
The fabricated embodiment of the cross-flow fan (Fig 4C – 230) is silent to being mechanically coupled to the shaft using a clutch to couple and decouple the fan with the shaft. However, in the fabricated embodiment of the tail rotor (Fig 3C – 108) teaches a clutch (124) to couple and decouple the fan with the shaft (Para 29). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C in order to selectively operate the fan.  
Re claim 23:
The fabricated embodiment of the cross-flow fan (Fig 4C – 230) is silent to being mechanically coupled to the shaft using gearing to rotate the fan at a different rate than the shaft. Fig 3C – 108) teaches a gearing to rotate the fan at a different rate than the shaft. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C for the purpose of operating the engine and the fan at their respective optimal rotational speeds.
Re claim 25:
	The embodiment of the propulsor (Fig 4C – 106) is silent to being mechanically coupled to the shaft using gearing to rotate the propulsor at a different rate than the shaft. However, in the other embodiment of the propulsor (Fig 3C – 106) teaches a fabricated product, wherein gearing to rotate the propulsor at a different rate than the shaft (Para 28). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C for the purpose of operating the engine and the propulsor at their respective optimal rotational speeds.
Re claim 27:
	The embodiment of the propulsor (Fig 4C – 106) is silent to comprising a ducted fan. However, in the other embodiment of the propulsor (Fig 4D-E – 106) teaches a fabricated product that comprises a ducted fan (Para 32- ducted fan – 240). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans in Fig 4C for the purpose of modifying the variable thrust.

Claim(s) 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ivans (US 2020/0223540) in view of Smith (US 2008/0093500).
Re claim 18:
Fig 1B of Smith – door 71 and Para 22 of Smith). The door of Smith is considered to be structurally configured to open in response to airflow reducing below a threshold, since it may be operated by an actuator coupled with a controller.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans as disclosed by Smith to reduce the drag induced upon helicopter by the opening.
Re claim 28:
Ivans is silent on a door configured to cover the opening in response to reducing the variable airflow below a threshold value. However, Smith discloses the fabricated product comprising a door configured to cover the opening in response to reducing the variable airflow below a threshold value (Fig 1B of Smith – door 71 and Para 22 of Smith). The door of Smith is considered to be structurally configured to open in response to airflow reducing below a threshold, since it may be operated by an actuator coupled with a controller.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans as disclosed by Smith to reduce the drag induced upon helicopter by the opening when not in use.
Claim 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ivans (US 2020/0223540) in view of Musgrove (US 4474345).
Re claim 19:
Fig 2 of Musgrove – louvers 150) that are configured to close off the opening in response to reducing the variable airflow below a threshold value (Col 4, lines 66-68 and Col 5, lines 1-15 of Musgrove).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans as disclosed by Rumberger to close off the airflow in order to reduce the drag induced upon helicopter by the opening when not in use.

Re claim 29:
Ivans is silent on the opening including louvers that are configured to close off the opening in response to reducing the variable airflow below a threshold value. However, Musgrove discloses louvers (Fig 2 of Musgrove – louvers 150) that are configured to close off the opening in response to reducing the variable airflow below a threshold value (Col 4, lines 66-68 and Col 5, lines 1-15 of Musgrove).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ivans as disclosed by Rumberger to close off the airflow in order to reduce the drag induced upon helicopter by the opening when not in use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOR BASHASH whose telephone number is (571)272-5367.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOR ALAA BASHASH/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647